DETAILED ACTION
Claims 1-14 and 22-28 are presented for examination.
	Applicant’s Amendment filed July 14, 2021 has been entered into the present application. 
	Claims 1-14 and 22-28 are pending. Claims 22-28 are newly added. Claims 15-21 are cancelled. Claims 1-2 and 4 are amended. 
Applicant’s arguments, filed July 14, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election with traverse of the invention of Group I (original claims 1-6), directed to a pharmaceutical composition comprising up to about 8 mg azelastine or a pharmaceutically acceptable salt of azelastine, alprazolam and one or more pharmaceutically acceptable excipients, as stated in the reply filed April 5, 2021, which is still in effect over the claims. 
	In the claim listing filed July 14, 2021, Applicant seeks the addition of new claims 22-28, which are directed to a pharmaceutical composition comprising azelastine (or a pharmaceutically acceptable salt of azelastine) and alprazolam, in specifically recited quantities, which appears to comport with the subject matter originally elected for examination on the merits. As a result, Applicant’s newly added claims 22-28 will be included with those claims presently under examination. 
	Instant claims 7-14 (claims 15-21 now being cancelled) remain withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter. 
	The claims that are, or remain, drawn to the originally elected invention are claims 1-6 and new claims 22-28, and such claims are herein examined on the merits infra.

Terminal Disclaimers Filed July 14, 2021
	In view of the acceptable Terminal Disclaimers filed in the instant application on July 14, 2021, the following nonstatutory double patenting rejections are each hereby withdrawn:
	(i) the provisional rejection of claims 1-6 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-11 of U.S. Patent Application No. 16/884,459, as set forth at p.12-13 of the previous Office Action dated April 14, 2021;
	(ii) the provisional rejection of claims 1-6 on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 6 of U.S. Patent Application No. 16/834,146 in view of Cummings et al. (“Effect of Dextromethorphan-Quinidine on Agitation in Patients with Alzheimer Disease Dementia”, JAMA, 2015; 314(12):1242-1254) and Ancill et al. (“Agitation in the Demented Elderly: A Role for Benzodiazepines?”, International Clinical Psychopharmacology, 1991; 6:141-146), as set forth at p.13-15 of the previous Office Action dated April 14, 2021;
	(iii) the provisional rejection of claims 1-6 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 11-13, 15-18 and 20 of U.S. Patent Application No. 16/913,927 in view of Cummings et al. (“Effect of Dextromethorphan-Quinidine on Agitation in Patients with Alzheimer Disease Dementia”, JAMA, 2015; 314(12):1242-1254) and Ancill et al. (“Agitation in the Demented Elderly: A Role for Benzodiazepines?”, International Clinical Psychopharmacology, 1991; 6:141-146), as set forth at p.16-18 of the previous Office Action dated April 14, 2021; and
	(iv) the rejection of claims 1-6 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-11, 13-14 and 16-17 of U.S. Patent No. 10,898,493 B2, as set forth at p.18-19 of the previous Office Action dated April 14, 2021.

Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed July 15, 2021 (two pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08A, the Examiner has considered the cited references. 

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-3, 5-6 and 22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.
There is insufficient written support for Applicant’s newly added limitations directed to (i) alprazolam being “present in the pharmaceutical composition in a synergistically effective amount relative to the amount of azelastine or the pharmaceutically acceptable salt of azelastine” (claim 1), or (ii) “wherein the active components [azelastine and alprazolam] are present in the pharmaceutical composition in synergistically effective amounts, and the azelastine, or the pharmaceutically acceptable salt of azelastine, is present in an amount that is at least 5 times an amount of the alprazolam” (claim 22). 
At p.6 of the Remarks filed July 14, 2021, Applicant states that “[n]o new matter is introduced”, and further cites to para.[0083] of the as-filed specification in support of the proffered amendments to claim 1, urging that “[t]he specification … teaches a synergistic relationship between azelastine and alprazolam” as allegedly evidenced by the fact that “a larger dose of alprazolam alone was ineffective in treating the patient’s symptoms, but a lower dose of alprazolam in combination with azelastine 
At p.15, para.[0083] of the as-filed specification, Applicant states “[a]fter taking alprazolam (2.0 mg/daily) for 1 month, she reported no satisfied improvement in any of her symptoms. Then she was treated with a composition of alprazolam of 0.4 mg and azelastine of 2 mg once daily. After 2 weeks, she exhibited dramatic clinical improvement and showed no symptoms of the anxiety disorder, including no panic attacks or fatigue. After an additional 4 weeks of treatment, she reported no excessive worries, restlessness, or irritability. Her insomnia was improved more than 70%. The inventors believe, in this case, the composition of two mechanisms of action for two different classes of diseases provided a new solution for treating her anxiety and depression caused by her perimenopause”. 
Such disclosure fails to provide adequate written support for Applicant to now claim a pharmaceutical composition comprising azelastine (or pharmaceutically acceptable salt thereof) in an amount of about 1-8 mg with alprazolam, wherein the alprazolam “is present in the pharmaceutical composition in a synergistically effective amount relative to the amount of azelastine or the pharmaceutically acceptable salt of azelastine” (claim 1). At best, Applicant’s working Ex.1 of the originally filed disclosure teaches therapeutic benefit in the treatment of anxiety disorder using a combination of 2 mg azelastine once daily with 0.4 mg alprazolam, as compared to administration of a larger dose of 2.0 mg daily alprazolam alone. Even if such exemplification were interpreted as being indicative of synergism in the treatment of anxiety disorder, such description fails to now support Applicant’s newly added broader concept directed to a pharmaceutical composition of azelastine in any amount within the range of “about 1-8 mg” with alprazolam in any “synergistically effective amount” for any therapeutic purpose (not just in the treatment of anxiety disorder) “relative to the amount of azelastine” (claim 1). Applicant’s exemplification of a single combination of 2 mg azelastine once daily with 0.4 mg alprazolam simply does not provide adequate written description to now claim a combination of azelastine in a much broader range of “about 1-8 mg1” – not just 2 mg azelastine – with any amount of 
As claims 2-3 and 5-6 depend from claim 1 and do not further clarify or remedy this point of new matter introduced into newly amended claim 1, such claims propagate the new matter of newly amended claim 1 and, therefore, must be rejected for the same reasons applied thereto.
Such disclosure also fails to provide adequate written support for Applicant to now claim a pharmaceutical composition comprising azelastine and alprazolam, wherein azelastine and alprazolam are present in “synergistically effective amounts”, and further wherein the azelastine is “present in an amount that is at least 5 times” the amount of alprazolam (claim 22). Again, Applicant’s working Ex.1 of the originally filed disclosure at best teaches therapeutic benefit in the treatment of anxiety disorder using a combination of 2 mg azelastine once daily with 0.4 mg alprazolam, as compared to administration of a larger dose of 2.0 mg daily alprazolam alone. Even if such exemplification were interpreted as being indicative of synergism in the treatment of anxiety disorder, such description fails to now support Applicant’s newly added broader concept directed to a pharmaceutical composition of azelastine and alprazolam in any “synergistically effective amount” for any therapeutic purpose (not just in the treatment of anxiety disorder) in which the amount of azelastine is, specifically, “at least 5 times” that of alprazolam (claim 22). Applicant’s exemplification of a single combination of 2 mg azelastine once daily with 0.4 mg alprazolam simply does not provide adequate written description to now claim a combination of any amount of azelastine with any amount of alprazolam that is “synergistically effective” for an unidentified therapeutic purpose, with the caveat that the synergistically effective amount of azelastine must also be “at least 5 times” that of the synergistically effective amount of alprazolam. This concept, then, newly added in claim 22 constitutes an unequivocal broadening of the subject matter originally disclosed and claimed that does not find adequate written support in the as-filed specification. 
As claims 23-28 depend from claim 22 and do not further clarify or remedy this point of new matter introduced by new claim 22 (though dependent claims 24-25 provide a specific range of amounts 
 MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way to reasonably convey to one skilled in the relevant art that Applicant had possession of the concept directed to (i) alprazolam being “present in the pharmaceutical composition in a synergistically effective amount relative to the amount of azelastine or the pharmaceutically acceptable salt of azelastine” (claim 1), or (ii) “wherein the active components [azelastine and alprazolam] are present in the pharmaceutical composition in synergistically effective amounts, and the azelastine, or the pharmaceutically acceptable salt of azelastine, is present in an amount that is at least 5 times an amount of the alprazolam” (claim 22). 
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph). 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-3, 5-6 and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	In claim 1, Applicant recites “[a] pharmaceutical composition, comprising azelastine, or a pharmaceutically acceptable salt of azelastine, present in the pharmaceutical composition in an amount ranging from about 1-8 mg” and alprazolam, wherein the alprazolam is “present in the pharmaceutical composition in a synergistically effective amount relative to the amount of azelastine or the pharmaceutically acceptable salt of azelastine”, which renders the claim indefinite because it is unclear for what the alprazolam must be “synergistically effective” when combined with the recited quantity of azelastine (or pharmaceutically acceptable salt thereof). The failure to identify for what the amount of alprazolam must be “synergistically effective” to do, coupled with the failure of Applicant’s claims (or underlying specification) to identify - with sufficient specificity - what quantities of alprazolam would be considered “synergistically effective” within the meaning of Applicant’s claims, is inadequate to reasonably apprise one of ordinary skill in the art before the effective filing date of the claimed invention of the amount(s) of alprazolam that would be included (or excluded) from the instant claims. Without such clearly identified quantities, the determination of an amount of alprazolam that would be “synergistically effective” as claimed would depend on the subjective opinion of the skilled artisan, which fails to set forth a clear, objective boundary between those amounts of alprazolam that would be included (or excluded) from the composition as claimed. See MPEP §2173.05(b)(IV) (“[c]laim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention”, citing to Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)). Clarification is required. 
	In claim 2, the limitation “wherein the synergistically effective amount of alprazolam is an amount in the range of from about 0.2-4 mg” renders the claim indefinite because it is unclear if Applicant is defining “the synergistically effective amount of alprazolam” as “about 0.2-4 mg”, or if Applicant is claiming specific embodiments within the broader range of “about 0.2-4 mg” that also meet the functional requirement of being “synergistically effective” when combined with “about 1-8 mg” of azelastine (in which 
	In claim 22, the limitation “active components” renders the claim indefinite because it is unclear for what the azelastine and/or alprazolam must be “active”. Applicant’s failure to define the intended “activity” intended to be referenced in the phrase “active components” renders the claim additionally indefinite because it is unclear if such unidentified “activity” is intended to further limit the possible “pharmaceutically acceptable salts” of azelastine that are included (or excluded) from the claim. Clarification is required. 
	In claim 22, Applicant recites “wherein the active components are present in the pharmaceutical composition in synergistically effective amounts, and the azelastine, or the pharmaceutically acceptable salt of azelastine, is present in an amount that is at least 5 times an amount of the alprazolam”, which renders the claim indefinite because it is unclear for what the “active components” must be “synergistically effective” – and whether this function of being “synergistically effective” is the same (or different) activity implied by the phrase “active components”. The failure to identify for what the amounts of azelastine and alprazolam must be “active” and/or “synergistically effective” to do, coupled with the failure of Applicant’s claims (or underlying specification) to identify – with sufficient specificity – what amounts of azelastine and/or alprazolam would be considered “synergistically effective” within the meaning of Applicant’s claims, is inadequate to reasonably apprise one of ordinary skill in the art before the effective filing date of the claimed invention of the amount(s) of azelastine and/or alprazolam that would be included (or excluded) from the instant claims. Without such clearly identified quantities, the determination of an amount of azelastine and/or alprazolam that would be “synergistically effective” as claimed would depend on the subjective opinion of the skilled artisan, which fails to set forth a clear, objective boundary between those amounts that would be included (or excluded) from the composition as claimed. See MPEP §2173.05(b)(IV) (“[c]laim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention”, citing to Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)). Clarification is required. 
2, which each recite substantially similar claim language. Clarification is required. 
	As claims 3, 5-6, 23, and 26-27 do not remedy these points of confusion in the claims, they must also be rejected on the same grounds. 
	For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Franz et al. (U.S. Patent Application Publication No. 2004/0006072 A1; 2004) in view of Starkstein et al. (“The Construct of Generalized Anxiety Disorder in Alzheimer Disease”, Am J Geriatr Psychiatry, 2007 Jan; 15(1):42-49) and Hatakeyama et al. (“Azelastine Hydrochloride on Behavioral and Psychological Symptoms and Activities of Daily Living in Dementia Patients”, Geriatr Gerontol Int, 2008; 8:59-61).
Franz et al. teaches a sustained-release alprazolam tablet comprising (a) alprazolam in an amount of about 0.1 mg to about 5 mg per tablet, (b) a high viscosity hydroxypropyl methylcellulose (HPMC) and (c) a low viscosity HPMC, wherein the total amount of HPMC is about 110 mg to about 135 mg per tablet and the high and low viscosity HPMCs are present in a weight ratio of about 40:60 to about 60:40 (p.2, para.[0014]). Franz et al. teaches that alprazolam is present in the tablet in an amount of about 0.1 mg to about 5 mg, preferably about 0.5 mg to about 3 mg, more specifically, about 0.5 mg, about 1 mg, about 2 mg or about 3 mg (p.2, para.[0026]; p.3, para.[0041]). Franz et al. teaches that the tablet is administered orally for the treatment of a central nervous system condition for once or twice daily dosing in humans (p.3, para.[0043]). Franz et al. teaches that the sustained-release alprazolam tablets are specifically useful in the treatment or management of general anxiety disorder (p.4, para.[0045]).
Franz et al. differs from the instant claims only insofar as it does not explicitly teach the combination of “about 0.2-0.4 mg” alprazolam with “about 1-2 mg” azelastine, wherein the amount of azelastine is 5x that of alprazolam present in the pharmaceutical composition (claim 4).

Hatakeyama et al. teaches an experimental study of azelastine hydrochloride administered in an amount of 1 mg twice per day to patients having AD, vascular dementia, or both, for 4 weeks (p.59, col.2, para.2; Table 1, p.60; Fig. 1, p.60). Hatakeyama et al. teaches that significant improvement in NPI (a measure of the behavioral and psychological symptoms of dementia) score was observed in the patients that received azelastine hydrochloride therapy - specifically, improvements in hallucinations, agitation/aggression, irritability/lability, and aberrant motor activity - as compared to the control subjects (col.2, para.3, p.59-col.1, para.1, p.60).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in modifying Franz’s oral alprazolam tablet for the treatment of GAD to further incorporate azelastine hydrochloride for the treatment of AD because Starkstein et al. teaches AD patients with GAD. The skilled artisan would have been motivated to combine the oral sustained-release alprazolam tablet of Franz et al. with the azelastine hydrochloride of Hatakeyama et al. for administration to an AD patient with GAD for the effective treatment of GAD and the behavioral and psychological symptoms of AD (e.g., hallucinations, agitation/aggression, irritability/lability, and aberrant motor activity) in the AD patient with GAD. Also, the skilled artisan would have been motivated to formulate a single oral tablet pharmaceutical composition comprising the alprazolam and the azelastine hydrochloride for this purpose to minimize the number of dosage forms to be administered and to yield a single composition effective for treating both GAD and AD in this subject with both AD and GAD. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franz’s pharmaceutical composition of alprazolam 
The skilled artisan would have found it prima facie obvious to formulate the pharmaceutical tablet of 0.1-5 mg alprazolam for twice daily oral administration in view of Franz’s teachings demonstrating the efficacy of an oral tablet of 0.1-5 mg alprazolam once or twice daily in the treatment and management of GAD. This skilled artisan would have additionally found it prima facie obvious to modify such pharmaceutical composition to further incorporate 1 mg azelastine hydrochloride (claim 4) also for twice daily administration in view of Hatakeyama’s teachings demonstrating the efficacy of 1 mg azelastine hydrochloride twice daily in improving behavioral and psychological symptoms of AD.
The incorporation of 0.1-5 mg alprazolam, as taught by Franz et al., constitutes a range that clearly circumscribes and/or overlaps with Applicant’s instantly claimed range of “about 0.2-0.4 mg” (claim 4), thereby rendering such instantly claimed range prima facie obvious. MPEP §2144.05 (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) ... “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).”
Also, the suggestion of combining 0.1-5 mg alprazolam with 1 mg azelastine hydrochloride for the therapeutic purpose of treating GAD and behavioral and psychological symptoms of AD in an AD subject with GAD also provides for combinations of alprazolam with azelastine in which the azelastine is present in an amount that is 5 times that of the alprazolam (claim 4). For example, the incorporation of 1 mg azelastine hydrochloride - taught by Hatakeyama to be effective to improve the behavioral and psychological symptoms of AD - with alprazolam within the range of 0.1-5 mg - such as 0.2 mg - for this purpose constitutes a combination and composition of azelastine and alprazolam in which the azelastine (1 mg) is present in an amount that is 5x that of alprazolam (0.2 mg), thereby rendering Applicant’s embodiment of instant claim 4 prima facie obvious.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	Response to Applicant’s Arguments
	In reply, Applicant traverses the previously applied rejections of (i) claims 1-2 and 4-5 under 35 U.S.C. §103 as being unpatentable over Hatakeyama et al. (“Azelastine Hydrochloride on Behavioral and Psychological Symptoms and Activities of Daily Living in Dementia Patients”, Geriatr Gerontol Int, 2008; 8:59-61) in view of Ancill et al. (“Agitation in the Demented Elderly: A Role for Benzodiazepines?”, International Clinical Psychopharmacology, 1991; 6:141-146), as set forth at p.5-8 of the April 14, 2021 Office Action, and (ii) claims 1-6 under 35 U.S.C. §103 as being unpatentable over Franz et al. (U.S. Patent Application Publication No. 2004/0006072 A1; 2004) in view of Starkstein et al. (“The Construct of Generalized Anxiety Disorder in Alzheimer Disease”, Am J Geriatr Psychiatry, 2007 Jan; 15(1):42-49) and Hatakeyama et al. (“Azelastine Hydrochloride on Behavioral and Psychological Symptoms and Activities of Daily Living in Dementia Patients”, Geriatr Gerontol Int, 2008; 8:59-61), as set forth at p.8-11 of the April 14, 2021 Office Action, in view of the newly submitted claim amendments (Remarks, p.7-12). 
Such rejections have been withdrawn as indicated above. Upon reconsideration of the claimed subject matter as amended, however, new grounds for rejection are necessitated and set forth infra.
Insofar as the submitted remarks apply to the newly set forth grounds for rejection, they are addressed herein.
Applicant opines that the subject matter of instant claim 4 is “directed to more than the mere mixing of two components together, as these claims are directed to ‘synergistically effective’ amounts of azelastine and alprazolam, such as the azelastine being present in an amount that is at least 5 times that of the alprazolam”, citing to para.[0083] of the as-filed specification in support (Remarks, p.8). Applicant contends that the rationale discussed in In re Kerkhoven “does not apply” in the instant case, because “this conclusion was in the absence of unexpected results” (Remarks, p.8). Applicant further relies upon Ex parte Treacy et al. (Appeal No. 2011-008520, U.S. Patent Application No. 11/931,434), Ex parte Schelberger (Appeal No. 2012/001164, U.S. Patent Application No. 11/322,211) and Ex parte Wald Kerkhoven cannot apply in the instant application (Remarks, p.8-10). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Allegations of unexpected results must be supported by relying upon factual evidence establishing “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance”. MPEP §716.02(b)(I) (quoting Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)). To establish unexpected results, the claimed subject matter must be compared with the closest prior art in order to be effective to rebut a prima facie case of obviousness. MPEP §716.02(e) (see also In re Burckel, 592 F.2d 1175, 201 USPQ 67) (CCPA 1979)). To be of probative value, any objective evidence should be supported by actual proof. MPEP §716.01(c). Importantly, any objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP §716.02(d). Also, Applicant, not the Office, has the burden of explaining any data provided as evidence of nonobviousness and unexpected results. MPEP §716.02(b). See also Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
Applicant’s position that instant claim 4 is directed to “synergistically effective amounts” of azelastine and alprazolam cannot be accepted. Applicant’s instant claim 4 is directed to a pharmaceutical composition of “about 1-2 mg” azelastine (or pharmaceutically acceptable salt thereof) and “about 0.2-0.4 mg” alprazolam (which, when taking into account Applicant’s defined + 10% variation of the term “about” as defined in the as-filed specification – see p.12, para.[0069] – constitutes a range of 0.9-2.2 mg azelastine, with 0.18-0.44 mg alprazolam), wherein the amount of azelastine is 5x the amount of alprazolam. At Ex.1, para.[0083] of the as-filed specification, Applicant describes only the alleged lack of effect of a 2 mg/day dose of alprazolam as compared to a lower daily dose of 0.4 mg alprazolam with 2 mg azelastine, which exhibited “dramatic clinical improvement” and eliminated symptoms of the patient’s anxiety disorder. Even if such example were interpreted as evidence of an unexpected synergy, such data is very clearly limited to a single dosage combination of 2 mg azelastine and 0.4 mg alprazolam (which provides for Applicant’s requirement that the amount of azelastine be 5x that of alprazolam). It does not address, for example, whether the combination of 1 mg azelastine and 0.2 mg alprazolam as 
Accordingly, the data of Ex.1, para.[0083] of the as-filed specification is insufficient to establish that Applicant’s instantly claimed formulation of claim 4 yields unexpected and unobvious properties that correlate to the full scope of subject matter claimed. 
See MPEP §2144(II) (“The weight to be given any objective evidence is made on a case-by-case basis. The mere fact that an applicant has presented evidence does not mean that the evidence is dispositive of the issue of obviousness.”).
Insofar as Applicant takes issue with the application of In re Kerkhoven in support of the rejection, Applicant should note specifically that Kerkhoven is not relied upon in support of the finding of prima facie obviousness. Accordingly, Applicant’s remarks pertaining to the inapplicability of Kerkhoven to the instant claims are moot, as they do not specifically address the reasons provided in support of the rejection. To the extent that Applicant may take the position that Kerkhoven cannot be applied in support of prima facie obviousness when there is evidence of unexpected properties, this is not necessarily disputed – however, it should be noted a showing of unexpected properties commensurate in scope with the claims which the evidence is offered to support has not been made for the reasons explained above. MPEP §716.02(d). 
In further support of his position, Applicant urges the Examiner to follow the rationale provided in three unpublished board decisions – (i) Ex parte Treacy et al. (Appeal No. 2011-008520, U.S. Patent Application No. 11/931,434), (ii) Ex parte Schelberger (Appeal No. 2012-001164, U.S. Patent Application No. 11/322,211), and (iii) Ex parte Wald (Appeal No. 2017-001041, U.S. Patent Application No. 13/799,682) – rather than the MPEP. As an initial matter, Applicant should note that a routine Board Treacy decision defines what “synergism” is, Schelberger stands for the proposition that any improved results of a combination compared to each individual component must be non-obvious, and Wald that In re Kerkhoven can only apply in situations where the physiological mode of action is identical, which contradicts the instruction of MPEP §2144.06 that two compositions, each known for the same use (not necessarily the same “mechanism of action”), may be combined to form a third composition for the same use, and also appears to contradict the requirement of MPEP §716.02(b) that differences in results must be unexpected and unobvious and of both statistical and practical significance. The Examiner is bound by the MPEP and does not have unilateral authority to determine whether a routine BPAI decision should properly supplement MPEP guidance. Accordingly, Applicant’s remarks with regard to the decisions rendered in (i) Ex parte Treacy et al. (Appeal No. 2011-008520, U.S. Patent Application No. 11/931,434), (ii) Ex parte Schelberger (Appeal No. 2012-001164, U.S. Patent Application No. 11/322,211), and (iii) Ex parte Wald (Appeal No. 2017-001041, U.S. Patent Application No. 13/799,682) are not found persuasive of error in the instant case.
Applicant goes on to contend that the cited prior art teachings of Franz et al. in view of Starkstein et al. and Hatakeyama et al. “has only been made using impermissible hindsight” (Remarks, p.10). Applicant alleges that “[t]he patients of Hatakeyama only received azelastine and were evaluated using the Neuropsychiatric Inventory [NPI]”, but then goes on to allege various reasons why Hatakeyama et al. “do[es] not teach or suggest any effect on agitation, let alone an unexpected or synergistic effect with alprazolam” (Remarks, p.11). Applicant further argues that Starkstein et al. clearly shows that “anxiety is not rampant in AD [Alzheimer’s disease] and no drug treatments or drug combinations were recommended, [so] no reasonable expectation of success has been shown” (Remarks, p.12). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Insofar as Applicant asserts that the Examiner’s conclusion of obviousness is based upon the use of improper hindsight, this assertion is not accepted. It must be recognized that any judgement on In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, in the instant case, the knowledge relied upon for the purposes of rejecting Applicant’s claims as prima facie obvious flows directly from the prior art teachings as cited above and does not, in any way or fashion, rely upon Applicant’s own specification for such teachings or guidance. 
To the extent that Applicant attempts to discount Hatakeyama’s teachings as failing to teach or suggest any effect on agitation, such attempts simply cannot be accepted. In the instant case, Hatakeyama et al. clearly teaches that the administration of 1 mg azelastine hydrochloride twice per day to patients having AD, vascular dementia, or both, for 4 weeks was effective to improve behavioral and psychological symptoms of dementia as measured by an art-accepted method - NPI – including agitation/aggression, among others (p.59, col.2, para.2; Table 1, p.60; Fig.1, p.60; col.2, para.3, p.59-col.1, para.1, p.60). Such teachings unequivocally suggest the therapeutic efficacy of 1 mg azelastine hydrochloride in the improvement of behavioral and psychological symptoms of AD, such as agitation and aggression. Applicant disregards such teachings of Hatakeyama et al. by providing nothing more than speculative statements as to potential reasons why Hatakeyama’s teachings should be rejected, but fails to proffer any evidence in support thereof3, which is unavailing. Applicant also neglects to acknowledge that obviousness requires only “at least some degree of predictability”, but not absolute predictability. MPEP §2143.02(II). A finding of obviousness under AIA  35 U.S.C. §103 requires evidence suggesting that the invention would be prima facie successful, but it does not require evidence demonstrating absolute or guaranteed certainty that the invention will succeed. Accordingly, Applicant’s assertion that Hatakeyama’s observations may not, in fact, be true evidence of azelastine’s beneficial therapeutic effect 
Finally, Applicant urges the position that – because only a small proportion of patients with AD also exhibit GAD – there can be no reasonable expectation of success to formulate a drug combination effective to treat both GAD and the behavioral and psychological symptoms of AD in this subject. This position cannot be accepted. That AD subjects with concomitant GAD constitute only about 10% of AD subjects as evidenced by Starkstein et al. does not vitiate the fact that the AD subject with concomitant GAD clearly was known to exist in the art before the effective filing date of the claimed invention and, therefore, would have been a subject amenable to treatment with a drug combination effective to treat both GAD (in this case, Franz’s alprazolam) and the behavioral and psychological symptoms of AD (in this case, Hatakeyama’s azelastine) in amounts comparable to those instantly claimed. It is immaterial that Starkstein et al. himself does not suggest specific drug combinations for this purpose, as a finding of prima facie obviousness must consider all of the knowledge that one of ordinary skill in the art before the effective filing date of the claimed invention would have known, not just what a single reference (in this case, Starkstein) may have explicitly taught to this ordinarily skilled artisan. 
For these reasons supra, rejection of claim 4 is proper. 

Conclusion
Rejection of claims 1-6 and 22-28 is proper.
Claims 7-14 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
July 27, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 At p.12, para.[0069] of the as-filed specification, Applicant defines the term “about” as circumscribing + 10% of the recited value. As a result, Applicant’s recited range of “about 1-8 mg” is equivalent to the range of 0.9-8.8 mg.
        2 Applicant should note that claim 28 is still directed to a range of amounts of azelastine and alprazolam as a result of Applicant’s use of the term “about”, which is defined at p.12, para.[0069] of the as-filed specification as circumscribing + 10% of the recited value. Accordingly, Applicant’s claim 28 circumscribes azelastine in an amount of 1.8-2.2 mg, and alprazolam in an amount of 0.36-0.44 mg, and remains indefinite because Applicant has failed to clearly identify which quantities within these ranges constitute “synergistically effective amounts” and also satisfy the requirement that azelastine be present in an amount “at least 5 times” that of alprazolam, as required by claim 22.
        3 As the Examiner may not take official notice of facts (see MPEP §2144.03 (“[A]ssertions of technical facts in the areas of esoteric technology or specific knowledge of the prior art must always be supported by citation to some reference work recognized as standard in the pertinent art”)), so Applicant must be held to the same standard. Also, see MPEP §2145, which states that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)).